DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities:  
Claim 1: line 2, “(carbon):” should read (carbon);” (change the colon to a semi-colon) for consistency with the rest of the lines
Claim 5: line 3, the equation is missing its opening and closing parentheses, “[Ni]+0.3[Mn])/([Cr]+3[Si]” should read “([Ni]+0.3[Mn])/([Cr]+3[Si])”, this is definite in light of the specification ([0038]) and the calculations shown in Table 1 ([0071])
Claim 11: line 9, “boron,” should read “boron;” (change the comma to a semi-colon) for consistency with the rest of the lines detailing elements
Claim 11 line 11, the equation is missing its opening and closing parentheses: “[Ni]+0.3[Mn])/([Cr]+3[Si]” should read “([Ni]+0.3[Mn])/([Cr]+3[Si])”, this is definite in light of the specification ([0038]) and the calculations shown in Table 1 ([0071])
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 1-16, the phrase “carburizing” is indefinite as to whether or not the steel claimed is carburized or merely has the potential to be carburized.  The specification fails to provide clarity to this or sufficient processing in the examples to lead one of ordinary skill in the art to a reasonable definite understanding.   The specification [0037] indicates it is carburizing (potential to be carburized) as “carburizing steel capable of simultaneously securing bending strength and pitting resistance strength beyond the conventional limits, as a carburizing steel for a vehicle part manufactured by subjecting a steel to carburizing heat treatment”, as does [0025], “improve the carburizing property by decreasing the contents of Cr and Si”.   
The specification also has sections that indicate the properties of hardness and bending strength (claimed in claims 9, 10, 15 and 16) are measured after carburization, and references the hardness (claim 9 and 15) and bending strength (claims 10 and 16) being of the finished product.  For example, [0037], teaches the steel is “capable of simultaneously securing bending strength”, i.e. after carburization it has it the bending strength.  Further, [0044]-[0050] teaches the impact that the carbide formation (carburizing) on hardness and strength, and [0023]  teaches the carburizing layer hardness is increased (when metal is carburized a layer is formed).  This discrepancy between “carburized” and “potential to be carburized” within the application, results in the term “carburizing” being indefinite.
For purposes of examination, based on these teachings, the office interprets “carburizing” as having has the potential to be carburized, to apply prior art.

Regarding claims 9, 10, 15 and 16, claims 9, 10, 15 and 16 are indefinite as they claim products of a final product of the steel when carburized, in contrast, their independent claims, claims 1 (claims 9 and 10) , and 11 (claims 15 and 16) claim the intermediate product of a carburizing steel (prior to carburization as discussed in section 6 above).  The specification provides details to the hardness (claim 9 and 15) and bending strength (claims 10 and 16) being of the finished product.  For example, [0037], teaches the steel is “capable of securing bending strength”, i.e. after carburization it has it the bending strength.  Further, [0044]-[0050] teaches the impact that the carbide formation (carburizing) on hardness and strength, and [0023]  teaches the carburizing layer hardness is increased (when metal is carburized a layer is formed).   For purposes of examination, the property claims of carburizing hardness and bending strength are interpreted as the carburizing steel being capable of forming a carburized steel having the claimed properties (as the carburizing steel is the product of the independent claims, see section 6), to apply prior art.

Further regarding claims 10 and 16, these claims are indefinite to the type of bending strength measured.  The background of the application refers to “bending fatigue strength” ([0003]), which will be applied by the office as the type of bending strength referred to in the claims, during examination for the purposes of applying art  Through search and consideration of the application, it is evident that there are many types of bending strength common in the art area of carburized steels, for example, rotational or static, 3 point or 4 point methods, all of which maybe reported in MPa.  

Further regarding claims 2-10, claims 2-10 are further rejected for their incorporation of the above due to their dependencies on claim 1. 

Further regarding claims 12-16, claims 12-16 are further rejected for their incorporation of the above due to their dependencies on claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. (JP 2007308772 A, herein referring to the machine translation from Google Patents printed on August 23, 2022), hereinafter Shinto.  Copies of the machine translation and original patent are provided by the examiner with this office action.

Regarding claims 1-5 and 11, Shinto teaches a material steel as a base material for manufacturing a carburized part, where the base material is carburized (Pg. 3 [3]-[4]; Pg. 5 [2]; i.e. a carburizing steel), with a composition in mass/weight percent shown below in Table 1 (Pg. 3 [3] – Pg. 4 [7]); where a material is in mass percent, it is known that it is based on a total weight/mass of the base material (carburizing steel). Regarding the equation, values within the compositional overlap for the independent claims, including 0.6 % Ni, 0.5% Mn, 2.0% Cr and 0.6% Si result in a calculation of 0.2.  The compositional proportions disclosed by Shinto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shinto, including those proportions, which satisfy the presently claimed compositional and relational expression requirements.  
Table 1

Instant Claim(s)
Instant limit (wt %)
Shinto Pg. 3 [3] – Pg. 4 [7] (mass %)
C
1, 11
0.1-0.3
0.05-0.3
Cr
1, 11
2.0-2.7
>0-2
Si
1, 11
0.4-0.7
>0.35 to < 2
Mo
1, 11
0.3-0.7
Opt. >0-1
Mn
1, 11
< 0.7
>0-3
Ni
1, 11
0.6-1.5
Opt. >0-3
Ti, V, and/or Nb
2
>0
Opt. one or more of Ti: >0-0.2; V: >0-0.3; Nb:> 0-0.2

3
>0-1.0 (dep. on claim 2)


11
≤ 1.0

B
4, 11
0.0001-0.0030
Opt. >0-0.003
([Ni]+0.3[Mn])/([Cr]+3[Si])
5, 11
≥0.2
*see explanation above


Regarding claims 6-8 and claims 12-14, Shinto teaches each claim limitation of claims 1 (for claims 6-8) and claim 11 (claims 12-14), as discussed above.  Shinto further teaches the below composition in mass/weight percent in Table 2 (Pg. 3 [3]-[15]). The compositional proportions disclosed by Shinto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shinto, including those proportions, which satisfy the presently claimed compositional requirements.  
Table 2

Instant Claim(s)
Instant limit (wt %)
Shinto Pg. 3 [3]-[15] (mass %)
Si
6, 12
0.6-0.7
>0.35 to < 2
Mn
8, 14
0.1-0.5
>0-3
Ni
7, 13
0.6-1.0
Opt. >0-3


Regarding claims 9 and 15, Shinto teaches each claim limitation of claims 1 (claim 9) and claim 11 (claim 15), as discussed above.  Shinto further teaches the hardness of the carburized part is 650 Hv or more (Pg. 2 [7]; Pg. 4 [17]).  
The office notes, that the instant specification does not include any details regarding the method of carburization treatment.  Therefore, the capability of the carburizing steel to achieve these properties is seen to be directed solely to the composition itself, and not to any particular carburizing treatment (see section 7 above for related 35 U.S.C. 112(b) rejections of claims 9 and 15). 
The steel of Shinto produces the claimed hardness, therefore it has the capability to do so.  The hardness proportions disclosed by Shinto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Shinto, including those proportions, which satisfy the presently claimed hardness requirements.  

Regarding claims 10 and 16, Shinto teaches each claim limitation of claims 1 (claim 10) and claim 11 (claim 16), as discussed above.  Shinto further teaches the base material is subjected to carburization and subjected to a four-point bending fatigue test (Pg. 5 [3]; Pg. 6 [12]), where the four-point bending fatigue test is a test for measuring the fatigue strength (Pg. 6 [10]-[11]; i.e. bending fatigue strength) and the four-point bending fatigue test is performed at 8 levels by changing the load between stress 1523 MPa and 3026 MPA (i.e. over 3000 MPa) at a frequency of 20 Hz, and a stress corresponding to 20,000 times life is obtained, when the stress is 2000 MPa it is a pass (Pg. 7 [4]).  
The office further notes, that the instant specification does not include any details regarding the method of carburization treatment.  Therefore, the capability of the carburizing steel to achieve these properties is seen to be directed solely to the composition itself, and not to any particular carburizing treatment  (see section 7 above for related 35 U.S.C. 112(b) rejections of claims 10 and 16).
The steel of Shinto produces results that pass when tested at values including a load of over 3000 MPa, therefore it has the capability of a bending strength of 3,000 MPa or more.  Further, the stress of over 2000 MPa is required to pass.  The bending strength proportions disclosed by Shinto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Shinto, including those proportions, which satisfy the presently claimed bending strength requirements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cha et al. (US, 9,957,595 B2), hereinafter Cha, teaches a carburized (as discussed above, the claims are presently interpreted as capable of being carburized, not carburized) with a composition in weight percentage (known to be based on a total weight of the composition/steel) as shown in the below Table 3 (Col. 4 Lns. 11-23).  Cha further teaches improved hardness, including surface hardness (Col. 2 Lns. 44-46; Col. 9 Lns. 50-60), and examples of these surface hardness values specifically overlap the ranges claimed by applicant (Table 3; Col. 9 Lns. 50-60).  One of ordinary skill in the art, before the effective filing date of the invention, would understand that the examples hardness values of the invention taught by Cha, meet the invention goal of “improved” for these values also taught by Cha.  The compositional and hardness proportions disclosed by Cha overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Cha, including those proportions, which satisfy the presently claimed compositional, hardness and relational expression (see note below Table 3) requirements.  The upper limit of boron of Cha overlaps when rounded to the significant number of figures claimed by applicant for the lower limit. Additionally/alternatively, the values of boron are close and no difference in properties is expected for 0.00005% Boron (indeed the specification of Cha allows that the upper limit is “about 0.00005%” (Col. 6 Lns. 16-20)), and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).

Table 3 (all values in weight percentage)

Instant Claim(s)
Instant limit
(Instant Claim) & Narrower limit
Cha Col. 4 Lns. 11-23
C
1, 11
0.1-0.3

0.1-0.35
Cr
1, 11
2.0-2.7

1.5-3.0
Si
1, 11
0.4-0.7
(6, 12) 0.6-0.7
0.1-2.0
Mo
1, 11
0.3-0.7

0.2-0.5
Mn
1, 11
< 0.7
(8, 14) 0.1-0.5
0.1-1.5
Ni
1, 11
0.6-1.5
(7, 13) 0.6-1.0
0.1-0.6
Ti, V, and/or Nb
2
>0
(3) ≤ 1.0
>0-0.7 Nb
>0-0.2 Ti
<0-0.3 V

11
≤ 1.0


B
4, 11
0.0001-0.0030

0.00002-0.00005
([Ni]+0.3[Mn])
/([Cr]+3[Si])
5, 11
≥0.2

*

*Values within the overlap for the independent claims, including 0.6 % Ni, 0.5% Mn, 2.0% Cr and 0.6% Si result in a calculation of 0.2%
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784